 



Exhibit 10.8

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of May 10,
2019 by and between Allied Physicians of California, a Professional Medical
Corporation, a California corporation (“APC”), and Apollo Medical Holdings,
Inc., a Delaware corporation (“Apollo”), with reference to the following facts:

 

A.           Apollo seeks additional equity capital.

 

B.           On the terms and subject to the conditions of this Agreement,
Apollo is willing to issue and sell to APC, and APC is willing to purchase from
Apollo, Three Hundred Million Dollars ($300,000,000) of Common Stock.

 

Now, therefore, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:

 

1.Purchase and Sale of the Shares.

 

1.1.          Sale and Issuance of Common Stock. On the terms and subject to the
conditions of this Agreement, APC agrees to purchase from Apollo at the Closing,
and Apollo agrees to sell and issue to APC at the Closing, 15,015,015 shares of
Common Stock (the “Shares”) at a price per share of $19.98, which is equal to
the average closing price for the five (5) consecutive Trading Days ending on
May 9, 2019, for an aggregate purchase price equal to Three Hundred Million
Dollars ($300,000,000).

 

1.2.          Stockholder Approval. Apollo agrees to call a special meeting of
its stockholders as soon as practicable following the date of this Agreement and
request that the stockholders approve the issuance and sale of the Shares to APC
under this Agreement.

 

1.3.          Closing; Delivery.

 

(a)          Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place telephonically and/or through the mutual exchange by
e-mail or other electronic means of executed copies of this Agreement (or
counterparts hereof or thereof) as soon as practicable, but no later than two
(2) Business Days after the first date on which all the conditions to Closing
set forth in Section 4 and Section 5 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions) shall have been satisfied or waived, or at such
other time, place and date as APC and Apollo may mutually agree. The date on
which the Closing occurs is referred to as the “Closing Date.”

 

(b)          Stock Certificate. At or as promptly as practicable following the
Closing, Apollo shall deliver to APC a certificate representing the Shares.

 

(c)          Evidence of Payment. At the Closing, APC shall deliver to Apollo
evidence of payment of the Purchase Price or equivalent consideration.

 

 

 

 

1.4.          Voting of Shares. Notwithstanding anything to the contrary in this
Agreement or under applicable Law, (i) no director, officer or other Affiliate
of Apollo shall vote as a director or shareholder of APC in any decision of APC
as to the voting of any shares of Common Stock held by APC, including the
Shares, (ii) neither APC nor any director, officer or other Affiliate of APC who
is a stockholder of Apollo will vote at any Apollo stockholder meeting called in
connection with any or all of the transactions contemplated by or related to
this Agreement, the Preferred Stock Purchase Agreement or the Loan Agreement
(the “Transactions”), and (iii) neither Apollo nor any director, officer or
other Affiliate of Apollo who is a shareholder of APC will vote at any APC
shareholder meeting called in connection with any or all of the Transactions.

 

1.5.          Definitions. In addition to the terms defined elsewhere in this
Agreement, the following capitalized terms have the meaning ascribed below.

 

“Affiliate” means with respect to any specified Person, any other Person who or
which, directly or indirectly, controls, is controlled by or is under common
control with such specified Person, including, without limitation, any partner,
member, officer or director of such Person

 

“APC Fundamental Reps” has the meaning set forth in Section 6.1.

 

“APC Indemnified Parties” has the meaning set forth in Section 6.2.

 

“Apollo Fundamental Reps” has the meaning set forth in Section 6.1.

 

“Apollo Indemnified Parties” has the meaning set forth in Section 6.2.

 

“Common Stock” means the Common Stock, par value $0.001 per share, of Apollo.

 

“Damages” has the meaning set forth in Section 6.2(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” has the meaning set forth in Section 2.5.

 

“Governmental Approval” means any authorization, consent, approval,
certification, permit, license or order of, or any filing, registration or
qualification with, any Governmental Authority.

 

“Governmental Authority” means any foreign, international, multinational,
national, federal, state, provincial, regional, local or municipal court or
other governmental, administrative or regulatory authority, agency or body
exercising executive, legislative, judicial, regulatory or administrative
functions.

 

“Governmental Prohibition” means any Law or Order (whether temporary,
preliminary or permanent) that is in effect and restrains, enjoins or otherwise
prohibits the purchase and sale of the Shares and the other transactions
contemplated by this Agreement.

 

“Indemnified Party” has the meaning set forth in Section 6.2(c).

 

 2 

 

 

“Indemnifying Party” has the meaning set forth in Section 6.2(c).

 

“Law” means any and all foreign, international, multinational, national,
federal, state, provincial, regional, local, municipal and other administrative
laws (including common law), statutes, codes, orders, ordinances, rules and
regulations, constitutions and treaties enacted, promulgated or issued and put
into effect by a Governmental Authority.

 

“Loan Agreement” has the meaning set forth in Section 5.11.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition, property
or results of operations of Apollo and its subsidiaries, taken as a whole.

 

“Material Contract” means any contract of Apollo that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Optional Termination Date” means the date that is sixty (60) days after the
date of this Agreement.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.

 

“Per Share Price” has the meaning set forth in Section 1.1.

 

“Person” means a natural person, a corporation, a limited liability company, a
general or limited partnership, a trust, an estate, a joint venture, any
governmental entity or any other entity or organization.

 

“Preferred Stock Sale” means the issue and sale of 1,000,000 shares of Series A
Preferred Stock of APC to AP-AMH Medical Corporation (“AP-AMH”) pursuant to that
certain Series A Preferred Stock Purchase Agreement dated the date hereof (the
“Preferred Stock Purchase Agreement”).

 

“Registration Rights Agreement” has the meaning set forth in Section 4.4.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Filings” means: (i) the Form 10-K of Apollo for the 12 months ended
December 31, 2018; and (ii) all Form 10-Qs and Form 8-K’s filed with the SEC by
Apollo after December 31, 2018.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Survival End Date” has the meaning set forth in Section 6.1.

 

“Third Party Claims” has the meaning set forth in Section 6.2(c).

 

 3 

 

 

“Trading Day” means a day on which the Nasdaq Capital Market is open for
trading.

 

“Transactions” has the meaning set forth in Section 1.4.

 

2.          Representations and Warranties of Apollo. Apollo hereby represents
and warrants to APC that the following representations and warranties are true
and correct as of the date of this Agreement:

 

2.1.          Organization, Good Standing, Corporate Power and Qualification.
Apollo is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted.

 

2.2.          Authorization. All corporate action required to be taken by
Apollo’s Board of Directors to authorize Apollo to enter into this Agreement and
to issue the Shares at the Closing has been taken or will be taken prior to
Closing. This Agreement constitutes the valid and legally binding obligation of
Apollo, enforceable against Apollo in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.

 

2.3.          Non-Contravention. The execution and delivery of this Agreement by
Apollo do not, and Apollo’s performance hereunder and the consummation of the
transactions contemplated hereby will not, (a) violate any provision of the
certificate of incorporation or bylaws of Apollo, (b) violate or constitute a
breach of or default under (with notice or lapse of time, or both), or permit
termination, modification or acceleration under, any Material Contract, except
where such violations, breaches, defaults, terminations, modifications and
accelerations would not, individually or in the aggregate, have a Material
Adverse Effect, (c) violate any Law or Order of any Governmental Authority
applicable to Apollo, except where such violations would not, individually or in
the aggregate, have a Material Adverse Effect, or (d) result in the
cancellation, modification, revocation or suspension of any Governmental
Approval granted to Apollo, except where such cancellations, modifications,
revocations and suspensions would not, individually or in the aggregate, have a
Material Adverse Effect.

 

2.4.          Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer, other than restrictions on transfer under this
Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by APC. Assuming the accuracy of the
representations of APC in Section 3 and subject to the filings required pursuant
to federal and state securities law, the Shares will be issued in compliance
with applicable federal and state securities laws.

 

2.5.          Governmental Consents and Filings. Assuming the accuracy of the
representations made by APC in Section 3, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of Apollo in connection with the consummation of the transactions
contemplated by this Agreement, except for the filing of a Form D under the
Securities Act and notice filings under applicable state securities laws, which
have been made or will be made in a timely manner.

 

 4 

 

 

2.6.          SEC Filings; Financial Statements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and since December 31,
2018 the Company has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act. The Common Stock is currently listed
on the NASDAQ Capital Market. Apollo is not in violation of the listing
requirements of the NASDAQ Capital Market. As of its date, each SEC Filing
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, no such SEC Filing contained any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the consolidated financial statements of Apollo included in
each SEC Filing complied as to form and substance in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of Apollo as of the dates thereof and the results of operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Between December 31, 2018 and the date
hereof, there has been no material adverse change in the financial condition or
results of operations of Apollo and its consolidated subsidiaries.

 

2.7.          Litigation. There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or, to Apollo’s
knowledge, currently threatened against Apollo that questions the validity of
this Agreement or the right of Apollo to enter into this Agreement or to
consummate the transactions contemplated hereunder.

 

2.8.          Compliance. Neither Apollo nor any of its subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Apollo or any of its subsidiaries under), nor has Apollo or any of its
subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any Order of any
Governmental Authority or arbitrator having jurisdiction over Apollo or any of
its subsidiaries or their properties or assets, or (iii) is in violation of, or
in receipt of written notice that it is in violation of, any Law applicable to
Apollo or any of its subsidiaries, except in the case as (i) or (iii) as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

 

3.          Representations and Warranties of APC. APC hereby represents and
warrants to Apollo that the following representations and warranties are true
and correct as of the date of this Agreement and will be true and correct as of
the Closing, or as of such other date that is indicated:

 

 5 

 

 

3.1.          Organization; Qualified PC Shareholder. APC is a professional
medical corporation duly organized, validly existing and in good standing under
the laws of the State of California and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted.

 

3.2.          Authorization. APC has full power and authority to enter into this
Agreement. This Agreement constitutes the valid and legally binding obligation
of APC, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief or other equitable remedies.

 

3.3.          Purchase Entirely for Own Account. APC will acquire the Shares for
investment for APC’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that APC has no present
intention of selling, granting any participation in, or otherwise distributing
the same. APC further represents that APC does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third person, with respect to any of the
Shares.

 

3.4.          Disclosure of Information. APC has had an opportunity to discuss
Apollo’s business, management, financial affairs and the terms and conditions of
the sale of the Shares with Apollo’s management, and has had an opportunity to
review Apollo’s facilities and such information of Apollo as it has requested.

 

3.5.          Restricted Securities. APC understands that none of the Shares
have been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of APC’s representations as expressed herein. APC understands
that the Shares are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, APC must hold the Shares
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. APC acknowledges that Apollo has no obligation to
register or qualify the Shares, or the Common Stock into which the Shares may be
converted or exercised, for resale. APC further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including the time and manner of sale, the holding
period for the Shares, and on requirements relating to Apollo which are outside
of APC’s control, and which Apollo is under no obligation and may not be able to
satisfy.

 

 6 

 

 

3.6.          Legends. APC understands that the Shares and any securities issued
in respect of or exchange for the Shares, may bear the following or a
substantively similar legend:

 

(a)          “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO APOLLO THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

 

3.7.          Accredited Investor. APC is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.8.          No General Solicitation. Neither APC, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Shares.

 

3.9.          No Disqualification Events. Neither APC nor any of its affiliates
(collectively with APC, the “APC Covered Persons”), is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3). APC has exercised reasonable care to
determine whether any APC Covered Person is subject to such a Disqualification
Event. The purchase of the Shares by APC will not subject Apollo to any such
Disqualification Event.

 

4.          Conditions to APC’s Obligations at Closing. The obligations of APC
to purchase Shares at the Closing are subject to the fulfillment, on or before
Closing, of each of the following conditions, unless otherwise waived:

 

4.1.          Representations and Warranties. The representations and warranties
of Apollo contained in Section 2 shall be true and correct in all material
respects as if made as of the Closing Date.

 

4.2.          Performance. Apollo shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

 

4.3.          Preferred Stock Sale. AP-AMH and APC shall have executed and
delivered the Preferred Stock Purchase Agreement, and the only remaining
condition to the closing under the Preferred Stock Purchase Agreement shall be
the funding of a loan by Apollo to AP-AMH under the Loan Agreement to fund the
Preferred Stock Sale, and AP-AMH and APC must be ready to close under the
Preferred Stock Purchase Agreement concurrently with the funding of such loan on
the Closing Date.

 

4.4.          Registration Rights Agreement. Apollo shall have delivered to APC
an executed counterpart of that certain Voting and Registration Rights Agreement
in substantially the form attached hereto as Exhibit A (the “Registration Rights
Agreement”).

 

4.5.          Apollo Stockholder Approval. The stockholders of Apollo shall have
approved the issuance and sale of the Shares by Apollo to APC and the loan to
AP-AMH under the Loan Agreement to fund the Preferred Stock Sale.

 

 7 

 

 

4.6.          Closing Certificate. Apollo shall have delivered to APC a
certificate stating that the conditions set forth in Sections 4.1, 4.2 and 4.4
have been satisfied as of the Closing.

 

4.7.          Fairness Opinion. Subject to Section 7.1(g), APC shall have
received an opinion from its financial advisor satisfactory to APC in its sole
discretion that the purchase of Shares and related Transactions is fair to the
shareholders of APC from a financial point of view.

 

4.8.          No Governmental Prohibition. No Governmental Prohibition shall
have been enacted, entered, promulgated or endorsed by any Governmental
Authority of competent jurisdiction.

 

4.9.          Consents. Apollo shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.

 

4.10.         Adverse Change. Since the date of execution of this Agreement, no
event or series of events shall have occurred that has had or would reasonably
be expected to have a Material Adverse Effect.

 

4.11.         Proceedings and Documents. All corporate and other proceedings in
connection with the Transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to APC,
and APC (or its counsel) shall have received all such counterpart original and
certified or other copies of such documents as reasonably requested.

 

5.          Conditions to Apollo’s Obligations at Closing. The obligations of
Apollo to sell Shares to APC at the Closing are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:

 

5.1.          Representations and Warranties. The representations and warranties
of APC contained in Section 3 shall be true and correct as of the Closing.

 

5.2.          Performance. APC shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by APC on or before the
Closing.

 

5.3.          Apollo Stockholder Approval. The stockholders of Apollo shall have
approved the issuance and sale of the Shares by Apollo to APC and the loan to
AP-AMH under the Loan Agreement to fund the Preferred Stock Sale.

 

5.4.          Registration Rights Agreement. APC shall have delivered to Apollo
an executed counterpart of the Registration Rights Agreement.

 

5.5.          Closing Certificate. APC shall have delivered to Apollo a
certificate stating that the conditions set forth in Sections 5.1 and 5.2 have
been satisfied as of the Closing.

 

 8 

 

 

5.6.          Legal Opinions. Apollo shall have received an opinion from its
regulatory counsel as to certain regulatory matters relating to the sale of
Shares and related matters, and an opinion from its tax and investment company
counsel as to certain tax matters and the Investment Company Act of 1940, in
each case satisfactory to Apollo in its sole discretion.

 

5.7.          Fairness Opinion. Subject to Section 7.1(g), Apollo shall have
received an opinion from its financial advisor satisfactory to Apollo in its
sole discretion that the sale of Shares and related Transactions is fair to the
stockholders of Apollo from a financial point of view.

 

5.8.          No Governmental Prohibition. No Governmental Prohibition shall
have been enacted, entered, promulgated or endorsed by any Governmental
Authority of competent jurisdiction.

 

5.9.          Proceedings and Documents. All corporate and other proceedings in
connection with the Transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Apollo, and Apollo (or its counsel) shall have received all such counterpart
original and certified or other copies of such documents as reasonably
requested.

 

5.10.         Preferred Stock Sale. AP-AMH and APC shall have executed and
delivered the Preferred Stock Purchase Agreement, and the only remaining
condition to the closing under the Preferred Stock Purchase Agreement shall be
the funding of a loan by Apollo to AP-AMH under the Loan Agreement to fund the
Preferred Stock Sale, and AP-AMH and APC must be ready to close under the
Preferred Stock Purchase Agreement concurrently with the funding of such loan on
the Closing Date.

 

5.11.         Loan. Subject to Section 7.1(g), Apollo shall have obtained a loan
from Key Bank or other institutional lender in an amount sufficient to permit
Apollo to provide financing to AP-AMH under that certain loan agreement, dated
on or about the date of this Agreement, between Apollo and AP-AMH (the “Loan
Agreement”).

 

5.12.         Tax Analysis. Subject to Section 7.1(g), Apollo and its advisors
shall have completed an analysis of the tax consequences of the Transactions the
results of which are satisfactory to Apollo in its sole discretion.

 

5.13.         Extension of Lock-Up Agreements. Apollo stockholders holding not
less than ninety percent (90%) of the shares of Apollo Common Stock currently
subject to those certain Lock-Up Agreements entered into by certain Apollo
stockholders on or about December 8, 2017 shall have entered into amendments to
such agreements extending the “First Lock-Up Period” thereunder to September 30,
2019.

 

 9 

 

 

6.Indemnification.

 

6.1.          Survival. The representations and warranties contained in this
Agreement shall survive the Closing and continue in full force and effect until
the end of the 24-month period immediately following the Closing Date.
Immediately following the last day of such survival period (the “Survival End
Date”), such representations and warranties shall expire automatically, except
that the representations and warranties contained in Section 2.1 (Organization,
Good Standing, Corporate Power and Qualification), Section 2.2 (Authorization),
Section 2.3 (Non-Contravention) and Section 2.4 (Valid Issuance of Shares)
(collectively, the “Apollo Fundamental Reps”), and Section 3.1 (Organization;
Qualified PC Shareholder) and Section 3.2 (Authorization) (collectively, the
“APC Fundamental Reps”) shall survive in perpetuity with respect only to the
matters addressed therein. The covenants and agreements contained in this
Agreement (other than covenants and agreements to be performed after the
Closing) shall expire on the Closing Date. Covenants or agreements contained
herein to be performed after the Closing shall survive until performed, and the
indemnification obligations with respect thereto shall survive the Closing for a
period of 24 months following performance, except as otherwise provided herein.
If written notice of a claim has been given in accordance with Section 6.2(c)
prior to the expiration of the applicable representations, warranties, covenants
or agreements, then the applicable representations, warranties, covenants or
agreements shall survive as to such claim, until such claim has been finally
resolved.

 

6.2.          Indemnification. Subject to the other provisions set forth in this
Section 6 (including the limits on indemnification set forth in Section 6.3):

 

(a)          By Apollo. From and after the Closing, Apollo shall indemnify, save
and hold harmless APC and its Affiliates, successors and permitted assigns and
each of the foregoing’s respective directors, officers, employees and agents
(collectively, the “APC Indemnified Parties”) from and against any and all
Damages arising out of or resulting from, without duplication: (i) the breach of
any representation or warranty made by Apollo under Section 2, or (ii) the
breach of any covenant or agreement of this Agreement by Apollo; provided, that,
Apollo shall not have any obligation hereunder with respect to any breach set
forth in clause (i) or (ii) above unless the APC Indemnified Parties have made a
proper claim for indemnification in accordance with Section 6.2(c) (A) with
respect to a breach of a representation or warranty, prior to the expiration of
such representation or warranty as set forth in Section 2.1, (B) with respect to
a breach of a covenant or agreement to be performed on or prior to the Closing,
prior to the Survival End Date, and (C) with respect to a breach of a covenant
or agreement to be performed after the Closing, during the 24-month period
immediately following the date on which such covenant or agreement is to be
performed.

 

(b)          By APC. From and after the Closing, APC shall indemnify, save and
hold harmless Apollo and its Affiliates, successors and permitted assigns and
each of the foregoing’s respective directors, officers, employees and agents
(collectively, the “Apollo Indemnified Parties”) from and against any and all
Damages arising out of or resulting from, without duplication: (i) the breach of
any representation or warranty made by APC under Section 3, or (ii) the breach
of any covenant or agreement of this Agreement by APC; provided, that, APC shall
not have any obligation hereunder with respect to any breach set forth in clause
(i) or (ii) above unless the Apollo Indemnified Parties have made a proper claim
for indemnification in accordance with Section 6.2(c) (A) with respect to a
breach of a representation or warranty, prior to the expiration of such
representation or warranty as set forth in Section 6.1, (B) with respect to a
breach of a covenant or agreement to be performed at or prior to Closing, prior
to the Survival End Date, and (C) with respect to a breach of a covenant or
agreement to be performed after the Closing, during the 24-month period
immediately following the date on which such covenant or agreement is to be
performed.

 

 10 

 

 

(c)          Procedure. Any party seeking indemnification under this Section 6.2
(an “Indemnified Party”) shall give the party from whom indemnification is being
sought (an “Indemnifying Party”) notice of any matter which such Indemnified
Party has determined has given or could give rise to a right of indemnification
under this Agreement as soon as practicable after the party entitled to
indemnification becomes aware of any fact, condition or event which may give
rise to Damages for which indemnification may be sought under this Section 6.2.
The liability of an Indemnifying Party under this Section 6.2 with respect to
Damages arising from claims of any third party which are subject to the
indemnification provided for in this Section 6.2 (“Third Party Claims”) shall be
governed by and contingent upon the following additional terms and conditions:
if an Indemnified Party shall receive notice of any Third Party Claim, the
Indemnified Party shall give the Indemnifying Party notice of such Third Party
Claim within ten days of the receipt by the Indemnified Party of such notice;
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Section 6.2, except to
the extent the Indemnifying Party is materially prejudiced by such failure. The
Indemnifying Party shall be entitled to assume and control the defense of such
Third Party Claim at its expense and through counsel of its choice if it gives
notice of its intention to do so to the Indemnified Party within 30 days of the
receipt of such notice from the Indemnified Party; provided, however, that if
there exists a material conflict of interest (other than one that is of a
monetary nature) that would make it inappropriate for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel and the
Indemnifying Party shall be obligated to pay the reasonable fees and expense of
such counsel; provided, further, that the Indemnifying Party shall not be
obligated to pay the reasonable fees and expenses of more than one separate
counsel for all Indemnified Parties, taken together (except to the extent that
local counsel are necessary or advisable for the conduct of such Proceeding, in
which case the Indemnifying Party shall also pay the reasonable fees and
expenses of any such local counsel). If the Indemnifying Party shall not assume
the defense of any Third Party Claim or litigation resulting therefrom, the
Indemnified Party may defend against such claim or litigation in such manner as
it may deem appropriate and may settle such claim or litigation on such terms as
it may deem appropriate; provided, however, that in settling any action in
respect of which indemnification is payable under this Section 6, it shall act
reasonably and in good faith and shall not so settle such action without the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld. In the event the Indemnifying Party exercises the right to undertake
any such defense against any such Third Party Claim as provided above, the
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party, all witnesses, pertinent records,
materials and information in the Indemnified Party’s possession or under the
Indemnified Party’s control relating thereto as is reasonably required by the
Indemnifying Party. Similarly, in the event the Indemnified Party is, directly
or indirectly, conducting the defense against any such Third Party Claim, the
Indemnifying Party shall cooperate with the Indemnified Party in such defense
and make available to the Indemnified Party, all such witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s control relating thereto as is reasonably required by the
Indemnified Party. The Indemnifying Party shall not, without the written consent
of the Indemnified Party, (i) settle or compromise any Third Party Claim or
consent to the entry of any judgment which does not include an unconditional
written release by the claimant or plaintiff of the Indemnified Party from all
liability in respect of such Third Party Claim or (ii) settle or compromise any
Third Party Claim if the settlement imposes equitable remedies or material
obligations on the Indemnified Party other than financial obligations for which
such Indemnified Party will be indemnified hereunder. No Third Party Claim which
is being defended in good faith by the Indemnifying Party in accordance with the
terms of this Agreement shall be settled or compromised by the Indemnified Party
without the written consent of the Indemnifying Party.

 

 11 

 

 

(d)          Definition of Damages. The term “Damages” means any and all actual,
after-Tax, out-of-pocket losses, costs and expenses (whether or not arising out
of Third Party Claims), including reasonable attorneys’ fees and all reasonable
amounts paid in investigation, defense or settlement of any of the foregoing.
NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, NO PARTY HERETO SHALL BE REQUIRED TO INDEMNIFY OR HOLD HARMLESS THE
OTHER PARTY HERETO OR OTHERWISE COMPENSATE ANY INDEMNIFIED PARTY HERETO FOR
DAMAGES WITH RESPECT TO MENTAL OR EMOTIONAL DISTRESS, OR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, LOST PROFITS, SPECIAL, PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES.

 

(e)          Payment for indemnification obligations arising under this
Section 6.2 shall be subject to the limitations set forth in Section 6.3.

 

6.3.          Limits on Indemnification. Notwithstanding anything to the
contrary contained in this Agreement:

 

(a)          no amount shall be payable by Apollo pursuant to Section 6.2(a)(i)
until the aggregate amount of all claims for Damages that are indemnifiable
pursuant to Section 6.2(a)(i) exceeds $50,000, and then only for the amount by
which such Damages exceed such threshold amount, it being understood that no
individual claim for Damages of $10,000 or less shall count for purposes of
determining whether Damages have exceeded such threshold amount; provided,
however, that the limitations set forth in this Section 6.3(a) shall not apply
to a breach of any Apollo Fundamental Reps or covenant or obligation contained
in (x) this Agreement, or (y) any certificate delivered at Closing pursuant
hereto, or with respect to Fraud committed by Apollo;

 

(b)          no amount shall be payable by APC pursuant to Section 6.2(b)(i)
until the aggregate amount of all claims for Damages that are indemnifiable
pursuant to Section 6.2(b)(i) exceeds $50,000, and then only for the amount by
which such Damages exceed such threshold amount, it being understood that no
individual claim for Damages of $10,000 or less shall count for purposes of
determining whether Damages have exceeded such threshold amount; provided,
however, that the limitations set forth in this Section 6.3(b) shall not apply
to a breach of any APC Fundamental Reps or covenant or obligation contained in
(x) this Agreement, or (y) any certificate delivered at Closing pursuant hereto,
or with respect to Fraud committed by APC;

 

(c)          the maximum aggregate amount of Damages for which indemnity may be
recovered by the APC Indemnified Parties from Apollo, other than pursuant to
Section 6.2(a)(i) with respect to Apollo Fundamental Reps or Fraud committed by
Apollo, shall be an amount equal to the Purchase Price;

 

 12 

 

 

(d)          the maximum aggregate amount of Damages for which indemnity may be
recovered by the Apollo Indemnified Parties from APC, other than pursuant to
Section 6.2(b)(i) with respect to APC Fundamental Reps or Fraud committed by
APC, shall be an amount equal to the Purchase Price;

 

(e)          an Indemnified Party shall not be entitled under this Agreement to
multiple recovery for the same Damages;

 

(f)          in determining the amount of indemnification due under Section 6.2,
all payments shall be reduced by any Tax benefit recognized or reasonably
expected to be recognized by the Indemnified Party in any Tax year in which or
prior to which the Damages arise (or in any of the three immediately succeeding
Tax years), in each case on account of the underlying claim;

 

(g)          notwithstanding any provision to the contrary contained in this
Agreement, in the event that an Indemnifying Party can establish that an
Indemnified Party had actual knowledge, on or before the Closing, of a breach of
a representation, warranty or covenant of the Indemnifying Party upon which a
claim for indemnification by the Indemnified Party is based, then the
Indemnifying Party shall have no liability for any Damages resulting from or
arising out of such claim;

 

(h)          if an Indemnified Party recovers Damages from an Indemnifying Party
under Section 6.2, the Indemnifying Party shall be subrogated, to the extent of
such recovery, to the Indemnified Party’s rights against any third party with
respect to such recovered Damages, subject to the subrogation rights of any
insurer providing insurance coverage under one of the Indemnified Party’s
policies and except to the extent that the grant of subrogation rights to the
Indemnifying Party is prohibited by the terms of the applicable insurance
policy; and

 

(i)          For purposes of this Section 6, the representations and warranties
contained in this Agreement shall be deemed to have been made without any
qualifications as to materiality or Material Adverse Effect.

 

6.4.          Exclusive Remedy. Each party hereby acknowledges and agrees that,
from and after the Closing, its or his sole and exclusive remedy relating to the
transactions contemplated by this Agreement or the subject matter of this
Agreement (other than claims for or in the nature of Fraud) shall be pursuant to
the indemnification provisions of this Section 6. In furtherance of the
foregoing, each party hereby waives, from and after the Closing, to the fullest
extent permitted by law, any and all other rights, claims and causes of action
it or he may have against the other party or its Affiliates, successors and
permitted assigns and each of the foregoing’s respective equityholders,
directors, officers, employees and agents relating to the Company, the
transactions contemplated by this Agreement or the subject matter of this
Agreement (other than claims for or in the nature of Fraud).

 

6.5.          Mitigation. Each Indemnified Party shall use Commercially
Reasonable Efforts to mitigate any Damages for which it may claim
indemnification under this Section 6.

 

 13 

 

 

7.Termination.

 

7.1.          General. This Agreement may be terminated by mutual written
consent of Apollo and APC or by written notice given prior to the Closing in the
manner provided as follows:

 

(a)          by APC to Apollo if any of the conditions set forth in Section 4
(excluding conditions that by their nature are to be satisfied at the Closing)
shall not have been satisfied on or before September 30, 2019 (or such other
date as may have been mutually agreed upon in writing by APC and Apollo) (the
“Drop-Dead Date”); provided, that, such failure to be satisfied is not caused by
APC’s material breach of this Agreement;

 

(b)          by Apollo to APC if any of the conditions set forth in Section 5
(excluding conditions that by their nature are to be satisfied at the Closing)
shall not have been satisfied on or before the Drop-Dead Date; provided, that,
such failure to be satisfied is not caused by Apollo’s material breach of this
Agreement;

 

(c)          by APC to Apollo if Apollo shall have materially breached any
representation, warranty or covenant contained herein that would give rise to a
failure of any of the conditions set forth in Section 4.1 or Section 4.2 and
such breach shall not have been cured within 30 calendar days after receipt by
Apollo of written notice of such breach from APC; provided, however, that APC is
not then in material breach of this Agreement;

 

(d)          by Apollo to APC if APC shall have materially breached any
representation, warranty or covenant contained herein that would give rise to a
failure of any of the conditions set forth in Section 5.1 or Section 5.2 and
such breach shall not have been cured within 30 calendar days after receipt by
APC of written notice of such breach from Apollo; provided, however, that Apollo
is not then in material breach of this Agreement;

 

(e)          by APC to Apollo, or Apollo to APC, if at any time prior to the
Closing Date the average of the closing prices for any five consecutive Trading
Days is more than $23.54 or less than $15.70 (in each case, subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization);

 

(f)          by APC to Apollo, or Apollo to APC, if any Governmental Authority
of competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any Governmental Prohibition that has become final and nonappealable;
provided, that, the Person seeking to terminate this Agreement pursuant to this
Section 7.1(f) shall not have breached this Agreement, which breach is the
proximate cause of, or resulted in, such Governmental Prohibition;

 

(g)          by APC to Apollo, or Apollo to APC, within five (5) business days
after the Optional Termination Date, if any of the conditions to Closing set
forth in Sections 4.7, 5.7 , 5.11 or 5.12 have not occurred on or before the
Optional Termination Date; provided, however, that if neither APC or Apollo
terminate this Agreement pursuant to this Section 7.1(g) within such five (5)
business day period following the Optional Termination Date, then both APC and
Apollo shall be deemed to have irrevocably waived the conditions to Closing set
forth in Sections 4.7, 5.7, 5.11 and 5.12; or

 

 14 

 

 

(h)          by APC to Apollo, or Apollo to APC, if the Preferred Stock Purchase
Agreement is terminated.

 

7.2.          Effect of Termination. The rights of termination under Section 7.1
are in addition to any other rights APC or Apollo may have under this Agreement
and the exercise of a right of termination shall not be deemed to be an election
of remedies. If this Agreement is terminated pursuant to Section 7.1, all
further obligations of APC and Apollo under this Agreement will terminate.

 

8.Miscellaneous.

 

8.1.          Transfer; Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

8.2.          Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of California, without regard to its
principles of conflicts of laws.

 

8.3.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
and acknowledge that delivery of a signature by facsimile or in PDF form shall
constitute execution by such signatory.

 

8.4.          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

8.5.          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (i) upon personal delivery to the party to be notified, or (ii) when sent
by confirmed electronic mail if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day.
Communications sent to APC shall be sent to Allied Physicians of California, a
Professional Medical Corporation, 1668 S. Garfield Ave., 2nd Floor, Alhambra CA
91801, Attention: Chief Executive Officer, with a copy to Bryan Cave Leighton
Paisner LLP, Attention: David Andersen, 120 Broadway, Suite 300, Santa Monica,
California 90401, Phone (310) 576-2100, Email: dgandersen@bclplaw.com.
Communications sent to Apollo shall be sent to Apollo Medical Holdings, Inc.,
1668 S. Garfield Avenue, 2nd Floor, Alhambra, CA 91801, Attention: Thomas Lam,
M.D., with a copy to Tin Kin Lee Law Offices, Attention: Tin Kin Lee, 1811 Fair
Oaks Avenue, South Pasadena, California 91030, Phone (626) 229-9828, Email:
tlee@tinkinlee.com. The foregoing contact Persons, notice addresses and related
information may subsequently be modified by written notice given in accordance
with this Section 8.5.

 

 15 

 

 

8.6.          Fees and Expenses. Apollo and APC will each be responsible for
their own fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of this
Agreement, the prevailing party shall be entitled to reasonable attorney’s fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.

 

8.7.          Interpretation. Each and every provision of this Agreement and the
exhibits hereto have been mutually negotiated, prepared and drafted. The parties
hereto have been represented by legal counsel or have had the opportunity to be
represented by legal counsel. No term of this Agreement, the exhibits or
schedules hereto shall be construed more strictly against any one party hereto
than against any other party hereto. In connection with the construction or
interpretation of any provision hereof or deletions therefrom, no consideration
shall be given to the issue of which party actually prepared, drafted, requested
or negotiated any provision or deletion.

 

8.8.          Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only by a written instrument executed by Apollo and APC.

 

8.9.          Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

8.10.         Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

8.11.         Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto, if any) constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties are expressly canceled.

 

8.12.         Principles of Construction. In this Agreement and all Exhibits and
Schedules hereto, unless otherwise expressly indicated or required by the
context:

 

(a)          reference to and the definition of any document shall be deemed a
reference to such document as it may be amended, supplemented, revised, or
modified, in writing, from time to time but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement;

 

 16 

 

 

(b)          reference to any statute, decree or regulation shall be construed
as a reference to such statute, law, decree or regulation as reenacted,
re-designated, amended or extended from time to time;

 

(c)          defined terms in the singular shall include the plural and vice
versa, and the masculine, feminine or neuter gender shall include all genders;

 

(d)          the words “including” or “includes” shall be deemed to mean
“including without limitation” and “including but not limited to” (or “includes
without limitation” and “includes but is not limited to”) regardless of whether
the words “without limitation” or “but not limited to” actually follow the term;
and

 

(e)          the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement or Schedules shall refer to this Agreement
and its Schedules as a whole and not to any particular provision hereof or
thereof, as the case may be.

 

[Remainder of Page Intentionally Left Blank]

 

 17 

 

 

The parties have executed this Stock Purchase Agreement as of the date first
written above.

 



  ALLIED PHYSICIANS OF CALIFORNIA, A PROFESSIONAL MEDICAL CORPORATION      
By:   /s/ Terry Lee, M.D.   Name:  Terry Lee, M.D.   Title:  Independent
Committee Director       APOLLO MEDICAL HOLDINGS, INC.       By:   /s/ Mitchell
Kitayama   Name:  Mitchell Kitayama   Title:  Independent Committee Member      
By:    /s/ Eric Chin   Name:  Eric Chin   Title:  Chief Financial Officer





 

 S-1 

 